Citation Nr: 0324142	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to radiation exposure.

2.  Entitlement to service connection for colon cancer due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1948 to January 
1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1999 rating action that denied 
service connection for prostate cancer due to radiation 
exposure (which the RO characterized as adenocarcinoma of the 
prostate as a result of exposure to ionizing radiation), and 
a July 1999 rating action that denied service connection for 
colon cancer due to radiation exposure (which the RO 
characterized as adenocarcinoma of the colon as a result of 
exposure to ionizing radiation).  In a Statement of the Case 
(SOC) issued in July 1999, the RO characterized the issue on 
appeal as entitlement to service connection for 
adenocarcinoma of the prostate and colon as a result of 
exposure to ionizing radiation.  The veteran has perfected a 
timely appeal.  

A Board videoconference hearing was held before the 
undersigned Acting Veterans Law Judge in March 2000, at which 
time the issues on appeal were characterized as entitlement 
to service connection for adenocarcinoma of the prostate as a 
result of exposure to ionizing radiation, and for 
adenocarcinoma of the colon as a result of exposure to 
ionizing radiation.  The Board remanded those claims for 
additional development in January 2001, at which time the 
issues on appeal were characterized as entitlement to service 
connection for prostate and colon cancer.  In a Supplemental 
SOC (SSOC) issued in January 2003, the issues on appeal were 
characterized as listed on the title page of this decision.




FINDINGS OF FACT

1.	The veteran did not participate in a radiation risk 
activity during service.

2.	The veteran's prostate cancer was not shown present 
during service, and was first manifested more than 40 
years after his claimed in-service exposure to ionizing 
radiation.

3.	The veteran's colon cancer was not shown present during 
service, and was first manifested more than 40 years 
after his claimed in-service exposure to ionizing 
radiation.

4.	The evidence of record does not demonstrate that the 
veteran's prostate cancer is due to in-service radiation 
exposure, or was otherwise related to any incident of 
service.

5.	The evidence of record does not demonstrate that the 
veteran's colon cancer is due to in-service radiation 
exposure, or was otherwise related to any incident of 
service.


CONCLUSIONS OF LAW

1.	Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed that it was so incurred 
as a result of radiation exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 
(2002).

2.	Colon cancer was not incurred in or aggravated by 
service, nor may it be presumed that it was so incurred 
as a result of radiation exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations essentially 
eliminated the requirement that a claimant submit evidence of 
a well-grounded claim.  These regulations provide that the VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require the VA 
to notify a claimant and his representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA, that is necessary to substantiate the 
claim.  As part of the notice, the VA is to specifically 
inform a claimant and his representative, if any, of which 
portion, if any, of the evidence is to be provided by him and 
which part, if any, the VA will attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

In this case, the record reflects that the VA has made 
reasonable efforts to notify the veteran and his 
representative of the information and evidence necessary to 
substantiate his claims for service connection for prostate 
and colon cancer due to radiation exposure.  By virtue of the 
appealed rating decisions, SOC, and SSOCs, the veteran and 
his representative have been furnished notice of the reasons 
and bases for denying his claims.  They have also been given 
ample notice and opportunity to submit evidence sufficient to 
support his claims.  In this respect, a January 2000 RO 
letter advised him that more information and evidence was 
needed to complete action on his claims.  Specifically, the 
RO advised the veteran (1) to send evidence showing that his 
claimed disabilities have been treated since discharge from 
service, and that the best types of evidence to give the VA 
were statements from doctors who have treated him since his 
discharge which show the dates of examination or treatment, 
findings, and diagnoses; (2) to complete and return the 
necessary authorization forms (VA Form 21-4142) permitting 
the VA to obtain records of his medical treatment or, if he 
wished, he could contact the doctor or hospital and have the 
records sent to the VA; and (3) to send this information and 
evidence as soon as possible, preferably within 60 days.  The 
RO also advised the veteran that the evidence needed to be 
received within 1 year from the date of the letter; 
otherwise, the VA would not be able to pay the claimed 
benefits for any period before the date it was received.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims, and it 
indicated what portion of that evidence was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The veteran and his representative also were sent 
letters in December 2002 explaining that his claims had been 
forwarded to the VA Under Secretary for Benefits, and then 
referred to the VA Under Secretary of Health for an advisory 
medical opinion concerning his claimed in-service radiation 
exposure and any relationship it may have had to his prostate 
and colon cancers.

As such, the Board finds that the RO has complied with the VA 
duty to inform the veteran of his burden to submit medical 
evidence that tends to show that he currently has 
disabilities that have continued since his discharge from 
service, and of when such evidence needs to be received for 
purposes of determining entitlement to service connection for 
prostate and colon cancer due to radiation exposure.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board also finds that the VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  The veteran's service medical records were 
presumably destroyed in a July 1973 fire at the National 
Personnel Records Center (NPRC).  Although it is unfortunate 
that the veteran's service medical records were lost and 
cannot be recreated, the information and evidence that have 
been associated with the claims folder consists of his post-
service medical records, including VA and private medical 
records and examination reports.  The veteran has stated in 
the course of this appeal that he does not have any 
additional medical records to submit.  Further, in March 
2000, he testified in support of his claims at a Board 
videoconference Board hearing before the undersigned Acting 
Veterans Law Judge.  Thus, the Board finds that there is no 
identified evidence that has not been accounted for, and the 
veteran's service representative has been given the 
opportunity to submit written argument.

After a detailed review of the record, the Board also finds 
that the VA has complied with the extensive procedural 
requirements for obtaining proof of entitlement to service 
connection based on radiation exposure as set forth in 
38 C.F.R. § 3.311.  In December 1998, the VA requested the 
Defense Threat Reduction Agency (DTRA - formerly known as the 
Defense Special Weapons Agency, or the Defense Nuclear 
Agency, a component of the Department of Defense) to assess 
the veteran's radiation dose exposure while in service.  The 
DTRA responded to this request in February 1999.    

Under the circumstances, the Board finds that the veteran has 
been given adequate notice of the evidence needed to 
successfully prove his claims, and no prejudice to him would 
result by appellate consideration of his claims at this time.  
There is no need to further remand this case to the RO to 
provide additional assistance to him in the development of 
his claims (as required by the VCAA), or to give his 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal 
demonstrates both the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
his claims.  Hence, no further notice or assistance to the 
veteran is required in order to fulfill the VA's duty to 
assist him in the development of the currently appealed 
claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Factual Background

On a VA Form 21-526 received by the RO in September 1998, the 
veteran claimed service connection for "cancer due to 
radiation exposure while serving in Japan."  The RO 
reasonably construed this statement as claims for service 
connection for prostate and colon cancer due to radiation 
exposure, based on copies of private treatment records that 
the veteran also provided at that time.  A review of these 
records indicates that he was treated by C.E.G, D.O., 
Princeton Radiation Oncology Center, Princeton, WV (Dr. 
C.E.G.), between January and March 1998 for adenocarcinoma of 
the prostate.  The veteran also provided copies of treatment 
reports from Princeton Community Hospital, Princeton, WV, 
which indicate that he was treated at this facility in 
October and November 1995 for adenocarcinoma of the cecum and 
adenocarcinoma of the colon.

Upon receipt of the veteran's claims, the VA requested an 
assessment of the veteran's radiation dose exposure from the 
DTRA in December 1998.  The DTRA responded in February 1999 
with an assessment which concluded that, because the veteran 
contended that he was exposed to ionizing radiation while 
assigned to the 118th Station Hospital, Fukuoka, Kyushu, 
Japan in 1948 and 1949, and because 38 C.F.R. § 3.309 defined 
radiation-exposed veterans to include, inter alia, those who 
served within 10 miles of Hiroshima and Nagasaki during the 
U.S. occupation between August 6, 1945 and July 1, 1946, the 
veteran was precluded from consideration as a participant in 
radiation risk activities, and could not be considered a 
radiation-exposed veteran.  See generally 38 C.F.R. § 3.309.  
Based on this information, the RO denied the veteran's claim 
for service connection for prostate cancer due to radiation 
exposure in a March 1999 rating decision (as noted above).  

In a June 1999 letter to the veteran's congressional 
representative, the RO stated that his claim for service 
connection for colon cancer due to radiation exposure was 
still being reviewed, and that it recently had received 
additional medical evidence in support of this claim.  

A review of the veteran's private outpatient treatment 
reports for the period from October 1995 to February 1999 
from N.A., M.D., Princeton, WV (Dr. N.A.) indicates that the 
veteran was treated for colon cancer by this physician during 
this period.  On February 1997 outpatient examination, it was 
noted that the veteran had been diagnosed with carcinoma of 
the cecum following a colonoscopy.  It also was noted that a 
pathological report had shown well-differentiated 
adenocarcinoma of the appendix with extension to the cecum.  
The doctor opined that the veteran was asymptomatic after 
undergoing chemotherapy, and the veteran stated that he felt 
good.  No further assessment was provided.  Dr. N.A. noted on 
subsequent examination of the veteran in January 1998 that he 
had carcinoma of the right colon, and also had been diagnosed 
with carcinoma of the prostate.  Abdominal examination showed 
a normal-sized liver.  No further assessment was provided.  

A review of records for the period from January 1990 to 
February 1999 from Princeton Community Hospital indicates 
that the veteran was treated for colon cancer at this 
facility during this period.  The veteran was hospitalized at 
this facility in October and November 1995 for a right 
hemicolectomy.  A surgical pathology report indicates that, 
following a cecal biopsy, the veteran was diagnosed with 
well-differentiated adenocarcinoma.  An operative report 
indicates that a colonoscopy uncovered a fungated lesion in 
the cecal area highly consistent with carcinoma of the colon.  
The pre-operative diagnosis was iron deficiency anemia, rule 
out colonic lesion, and the post-operative diagnosis was 
fungated lesion in the cecal area highly consistent with 
carcinoma of the colon.  A surgical pathology report 
indicates that, following colon biopsy, a huge tumor mass had 
been discovered in the cecum.  A computerized tomography (CT) 
pelvic scan revealed a somewhat enlarged prostate.  
Microscopic examination revealed a moderately well-
differentiated adenocarcinoma arising from the appendix.  The 
diagnoses included moderately well-differentiated 
adenocarcinoma arising from the appendix, with direct 
extension into the cecum involving the entire thickness of 
the wall.  The veteran underwent a right hemicolectomy, at 
which time a large cecal mass attached posteriorly to the 
peritoneum was discovered.  The pre-operative diagnosis was 
cecal mass, and the post-operative diagnosis was 
adenocarcinoma of the cecum.  The hospital discharge summary 
indicates diagnoses of adenocarcinoma of the colon and the 
cecum.

A review of the veteran's outpatient treatment records for 
the period from 1990 to 1999 from G.P., M.D., Princeton, WV 
(Dr. G.P.) indicates that the veteran was seen in December 
1997 for another evaluation of his prostate.  It was noted 
that he had seen another physician who thought that he had a 
small prostatic carcinoma.  No further assessment was 
provided.

A review of the veteran's outpatient treatment records from 
R.G.C., M.D., Princeton, WV (Dr. R.G.C.) for the period from 
October 1995 to January 1999 indicates that the veteran was 
treated for prostate and colon cancers during this period.  
In October 1995, Dr. R.G.C. noted that the veteran had newly-
developed microcytic hypochromic anemia.  Physical 
examination revealed no enlargement of the prostate.  The 
doctor opined that the veteran's condition might be colon 
carcinoma.  On follow-up examination in November, it was 
noted that the veteran had been diagnosed with adenocarcinoma 
in the ileocecal junction.  Physical examination revealed no 
pertinent findings, and the assessment included moderately 
well-differentiated adenocarcinoma of the appendix with 
extension to the cecum.  This assessment was unchanged on 
subsequent examinations in 1996 and 1997, and it was noted 
that the veteran was doing well.  Following physical 
examination in October 1997, the assessment was changed to 
well-differentiated adenocarcinoma of the appendix with 
extension to the cecum, and rule-out benign prostatic 
hypertrophy.  

On outpatient examination by Dr. R.G.C. in January 1998, it 
was noted that the veteran had undergone a prostatic biopsy 
and had been diagnosed with adenocarcinoma of the left mid-
portion of the prostate.  Physical examination revealed no 
enlargement of the prostate.  The assessment included well-
differentiated adenocarcinoma of the appendix with extension 
to the cecum and with no evidence of disease; and focal 
adenocarcinoma, left mid-portion (of the prostate), Stage I, 
with a lesion.  

After a course of radiation treatment for prostate cancer, 
the veteran was seen again by Dr. R.G.C. in April 1998.  It 
was noted that he had no new complaints, and his functional 
status was at 100 percent.  Physical examination revealed no 
pertinent results.  The assessment was changed to include a 
history of well-differentiated adenocarcinoma of the appendix 
with extension to the cecum and with no evidence of disease; 
and focal adenocarcinoma of the left mid-portion of the 
prostate, Stage I disease with a lesion, status-post 
radiation therapy.  It was noted that the veteran was doing 
well.

A review of records from Dr. C.E.G. for the period from 
January 1998 to March 1999 indicates that the veteran 
received radiation treatment for prostate cancer during this 
period.  On initial consultation in January 1998, it was 
noted that he had no evidence of disease (NED) for 
adenocarcinoma of the appendix with extension to the cecum, 
and had been diagnosed with adenocarcinoma of the left mid-
portion of the prostate.  Physical examination revealed that 
the prostate was symmetrically plump and rubbery in texture, 
and there was a questionable area of possible induration in 
the left inferior to mid-portion that was consistent with 
benign prostatic hypertrophy.  The veteran completed 
radiation treatment for prostate cancer in March 1998.  
Subsequent examinations in June, September, and December 1998 
and in March 1999 all noted that he was clinically NED, 
continued to do well, and had no pertinent complaints.

Following receipt of additional information in the form of 
treatment reports from the veteran's private physicians 
(discussed above), the RO denied the veteran's claim for 
service connection for colon cancer due to radiation exposure 
in a July 1999 rating decision (as noted above).

In a statement received by the RO in July 1999, the veteran 
stated that he had been in service during the occupation of 
Japan, and had been exposed to the effects of the atomic bomb 
for 37 months.

On a VA Form 9 dated in August 1999, the veteran stated that 
he had been stationed approximately 105 miles from Hiroshima, 
Japan and approximately 70 miles from Nagasaki, Japan, and 
that "being this close to the affected areas of the [atomic] 
bomb, I had to have been exposed" to radiation.  In a 
statement forwarded to the RO by the veteran's congressional 
representative in October 1999, the veteran stated that his 
two cancers were byproducts of the atomic bomb.  He also 
stated that he had been stationed between Hiroshima and 
Nagasaki, Japan, and had been in both cities many times 
during service.  He also stated that he had been 
"contaminated" by radiation exposure during service in 
Japan.

In October 1999, the veteran submitted treatise evidence in 
support of his claims.  A review of this evidence reveals 
that it consists of articles obtained from the Internet 
concerning the atomic bombs dropped on Hiroshima and Nagasaki 
and the effects of radiation from these bombs.  In a 
statement submitted to the RO in November 1999, the veteran 
stated that he had served 41 months and 27 days in Japan, and 
that his radiation risk had been very high at that time.

The veteran testified at the March 2000 Board videoconference 
hearing before the undersigned Acting Veterans Law Judge that 
none of his doctors had provided a medical nexus between his 
current prostate and colon cancers and his claimed in-service 
radiation exposure.

A review of a VA Form 3101 dated in October 2000 indicates 
that the veteran's service medical records were presumably 
destroyed in the January 1973 NPRC fire (as noted above).  
However, the NPRC provided the VA with copies of all 
available Army Surgeon General's Office (SGO) reports 
pertaining to the veteran's in-service medical treatment.  A 
review of these records does not show that he received any 
in-service treatment for prostate or colon cancer.

In February 2001, the veteran submitted additional treatise 
evidence in support of his claims.  A review of this evidence 
indicates that it duplicated treatise evidence previously 
submitted to the VA.

On outpatient examination by Dr. C.E.G. in August 1999, it 
was noted that the veteran was doing extremely well, and he 
was quite pleased with the way he felt at that time.  
Physical examination revealed that the prostate was flat, 
soft, non-nodular, and non-tender.  The assessment was that 
he was clinically NED.

A review of additional private outpatient treatment reports 
from Dr. N.A. for the period from February 1997 to January 
2000 indicates that the veteran was seen for follow-up of 
both of his diagnosed cancers during this period.  Dr. N.A. 
noted the veteran's past diagnoses of prostate and colon 
cancer at each of these examinations.  It also was noted that 
he was asymptomatic and NED for both cancers during this 
period.  On outpatient examination in January 2000, the 
assessment was changed to include that there was no evidence 
of any recurrent colon cancer, and that the veteran was 
status-post radiation for focal adenocarcinoma of the left 
portion of the prostate, grade I disease.  

A CT pelvic scan at Princeton Community Hospital in December 
1997 revealed a somewhat prominent prostate gland.  A 
subsequent CT pelvic scan in December 1998 revealed a 
prominent prostate gland with slight irregularity of the 
superior surface at the base of the bladder, but there was no 
pelvic lymphadenopathy or other focal masses.

In a December 2000 letter, Dr. R.G.C. stated that the veteran 
had been diagnosed with adenocarcinoma of the appendix with 
extension to the cecum in October 1995, and was currently 
clinically in remission.

In July 2001, the veteran submitted additional treatise 
evidence in support of his claims.  A review of this evidence 
indicates that it duplicates treatise evidence previously 
submitted to the VA.

A review of a VA Form 3101 dated in August 2001 indicates 
that the veteran's DD Form 1141, "Record of Exposure to 
Radiation," was presumably destroyed in the January 1973 
NPRC fire, and information concerning his claimed in-service 
radiation exposure could not be reconstructed.

In January 2002, the VA sent a letter to the Army Radiation 
Standards and Dosimetry Lab, Redstone Arsenal, Alabama (Army 
Dosimetry Lab) requesting information concerning the 
veteran's possible in-service radiation dose exposure.  In 
this letter, it was noted that the NPRC had been unable to 
locate the veteran's DD Form 1141, and that the DTRA could 
not furnish a reconstructed dose estimate, since the 
veteran's time of alleged radiation exposure was outside the 
timeframe for the radiation risk activity specified as the 
occupation of Japan.  The Army Dosimetry Lab responded that 
same month with a letter in which it was noted that no 
records were available on the veteran at that facility.

The VA forwarded these claims to the VA Under Secretary for 
Health in December 2002, and requested an advisory medical 
opinion concerning the veteran's total exposure to ionizing 
radiation during service and the development of prostate and 
colon cancers.  See 38 C.F.R. § 3.311(c).  The VA informed 
the Under Secretary for Health that the veteran believed that 
he had been exposed to radiation while assigned to the 118th 
Station Hospital, Fukuoka, Kyushu, Japan in 1948 and 1949.  
The VA also noted that the DTRA had concluded that the 
veteran was precluded from consideration as a radiation-
exposed veteran as part of the occupation of Japan, as his 
dates of active service were outside the timeframe specified 
for radiation exposure in pertinent VA regulations, and that 
he had been 19 years old at the time of his claimed in-
service radiation exposure.  The VA also provided a synopsis 
of the veteran's post-service treatment for prostate and 
colon cancers.

The VA Under Secretary for Health issued an advisory medical 
opinion on the veteran's level of radiation exposure in 
December 2002.  In this opinion, it was noted that, based on 
the DTRA estimates that the maximum dose of ionizing 
radiation any service member received as a result of 
occupation duties at Hiroshima or Nagasaki was less than 1 
rem (roentgen equivalent unit), it was estimated that the 
veteran was exposed to a maximum radiation dose of less than 
1 rem.  Additionally, the opinion noted that cancer of the 
cecum generally was considered with colon cancer.  Exposure 
to 17.0 rads (ionizing radiation units) or less at age 19 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that 
colon cancer was related to exposure to ionizing radiation.  
The opinion also stated that there was no official screening 
of doses for prostate cancer and ionizing radiation exposure.  
Further, the opinion noted that the sensitivity of the 
prostate to radiation carcinogenesis (cancer caused by 
exposure to ionizing radiation) appeared to be relatively 
low, and was not clearly established.  The advisory medical 
opinion issued by the VA Under Secretary of Health concluded 
that it was unlikely that either the veteran's prostate 
cancer or cancer of the cecum (or colon cancer) could be 
attributed to in-service exposure to ionizing radiation.

The VA Under Secretary for Benefits reviewed the advisory 
medical opinion issued by the VA Under Secretary for Health, 
and advised the RO in December 2002 of its determination 
that, based on the advisory medical opinion issued by the VA 
Under Secretary for Health that same month, there was no 
reasonable possibility that the veteran's prostate and cecum 
(or colon) cancers were the result of in-service exposure to 
ionizing radiation.

On VA Form 646 submitted to the RO in February 2003, the 
veteran's representative stated that treatise evidence 
provided by the veteran established that even minimal 
radiation exposure could have been a contributing factor to 
his prostate and colon cancer.

Analysis

The veteran and his service representative essentially 
contend on appeal that he suffers from prostate and colon 
cancer as a result of in-service exposure to ionizing 
radiation.  

Under the applicable criteria, service connection for a 
disability that is claimed to be attributable to in-service 
exposure to ionizing radiation can be established in            
3 different ways.  See Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  1st, there are certain types of cancer that are 
presumptively service-connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  2nd, "radiogenic diseases" may be 
service connected, provided that certain conditions are met 
pursuant to 38 C.F.R. § 3.311.  3rd, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
in-service exposure to ionizing radiation.  See also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that, under 38 C.F.R. § 3.309(d), colon 
cancer is one of the cancers that may be presumptively 
service connected when they occur in a "radiation-exposed 
veteran."  A "radiation-exposed veteran" is defined as one 
who participated in a "radiation-risk activity" while in 
active service.  A "radiation-risk activity" is defined as: 
(1) on-site participation in a test involving the atmospheric 
detonation of a nuclear device; (2) participation in the 
occupation of Hiroshima or Nagasaki, Japan between August 6, 
1945 and July 1, 1946; and (3) internment as a prisoner of 
war in Japan which resulted in an opportunity for exposure to 
ionizing radiation.  38 C.F.R. § 3.309(d) also provides a 
specific list of military operations which are considered 
radiation-risk activities for the purposes of determining 
entitlement to presumptive service connection for certain 
types of cancers.  See 38 C.F.R. § 3.309(d).

The Board also notes that, under 38 C.F.R. § 3.311, claims 
based on exposure to ionizing radiation should be reviewed in 
order to determine initially whether a veteran was exposed to 
ionizing radiation as a result of participation in 
atmospheric testing of nuclear weapons or the occupation of 
Hiroshima or Nagasaki, Japan between September 1945 and July 
1946, or otherwise; whether a veteran subsequently developed 
one of a list of radiogenic diseases found in § 3.311(b)(2); 
and whether such disease became manifest within a specified 
period.  See 38 C.F.R. § 3.311(b)(1)(i - iii).  If all 3 
requirements of § 3.311(b)(1) are met, the claim is then 
referred to the VA Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. §  3.311(c).  If 
the VA Under Secretary for Benefits determines there is no 
reasonable possibility that a veteran's disease resulted from 
radiation exposure in service, the VA Under Secretary for 
Benefits shall so inform the RO of jurisdiction in writing, 
setting forth the rationale for this conclusion.  38 C.F.R. 
§ 3.311(c)(ii).

Taking into account the evidence outlined above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for prostate and 
colon cancer due to radiation exposure.  At the outset, the 
Board notes that prostate cancer is not one of those diseases 
specific to radiation-exposed veterans for which presumptive 
service connection may be established under 38 C.F.R. 
§ 3.309.  See 38 C.F.R. §§ 3.307, 3.309(d).  In this regard, 
it is noted that the veteran does not contend that he 
participated in the atmospheric detonation of a nuclear 
device.  Rather, he maintains that he was exposed to ionizing 
radiation during service in Japan in 1948 and 1949, and later 
developed prostate and colon cancer as a result of this 
exposure.  Although prostate cancer is not one of the 
radiogenic diseases for which presumptive service connection 
may be established under 38 C.F.R. § 3.309, it is among the 
radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2).  
The period specified for the development of such cancer is 5 
years or more after exposure.  See 38 C.F.R. 
§ 3.311(b)(5)(iv).  The veteran in this case meets this 
criterion, as his alleged exposure was in 1948 or 1949, and a 
review of the record indicates that he was diagnosed with 
prostate cancer in October or November 1995.  More 
importantly for purposes of this decision, however, the 
veteran has not met the remaining criteria for determining 
that prostate cancer resulted from his claimed in-service 
radiation exposure.  His contention that he participated in 
the occupation of Japan is not supported by a review of his 
service personnel records, as his service falls outside the 
applicable time period for purposes of establishing 
entitlement to presumptive service connection.  See 38 C.F.R. 
§ 3.311(b)(1)(i).  Significantly, the VA Under Secretary for 
Health concluded that it was unlikely that the veteran's 
prostate cancer could be attributed to his claimed in-service 
radiation exposure, and the VA Under Secretary for Benefits 
advised the RO that there was no reasonable possibility that 
the veteran's prostate cancer had resulted from his claimed 
in-service radiation exposure.    

With respect to the veteran's claim for service connection 
for colon cancer due to radiation exposure, the Board finds 
that the preponderance of the evidence is also against this 
claim.  Specifically, the Board finds that, although the 
veteran has been diagnosed with one of the diseases specific 
to radiation-exposed veterans for which presumptive service 
connection may be established under 38 C.F.R. § 3.309(d), his 
claim for service connection for colon cancer due to 
radiation exposure must be denied because he is not a 
"radiation-exposed veteran" and he did not participate in a 
"radiation risk activity" during service.  As noted above, 
because the veteran's period of active service is well 
outside the regulatory definition of the occupation of Japan 
between August 6, 1945 and July 1, 1946, he cannot be 
considered a "radiation-exposed veteran" in determining his 
entitlement to presumptive service connection for colon 
cancer under 38 C.F.R. § 3.309.  Additionally, the veteran 
did not participate in a "radiation risk activity" during 
service as defined in pertinent VA regulations.  See 
38 C.F.R. § 3.309(d)(3)(ii).  In this regard, it is noted 
that the DTRA was unable to provide dose information 
concerning the veteran's claimed in-service exposure to 
ionizing radiation.  Most importantly for purposes of this 
decision, the VA Under Secretary for Health concluded that it 
was unlikely that the veteran's colon cancer could be 
attributed to his claimed in-service radiation exposure, and 
the VA Under Secretary for Benefits determined that there was 
no reasonable possibility that the veteran's colon cancer had 
resulted from his claimed in-service radiation exposure.  

The veteran is competent to provide lay statements as to the 
features or symptoms of an injury or illness and as to the 
sequence of events that led to the injuries he purports to 
have sustained during service.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  
In this regard, the veteran has maintained that he was 
exposed to ionizing radiation during service, and developed 
prostate and colon cancer as a result of this exposure.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Inasmuch as the veteran lacks such training and 
knowledge, the Board finds that he is not competent to render 
an opinion regarding the etiology of his prostate and colon 
cancer.

In conclusion, the Board finds that the remaining medical 
evidence of record on these claims does not otherwise 
demonstrate that either the veteran's prostate or colon 
cancer was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The record 
does not indicate, nor does the veteran allege, that he 
suffered from either prostate or colon cancer in service or 
within 1 year of separation therefrom, or that these diseases 
are otherwise related to service.  See generally 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

For the reasons and bases discussed above, the Board finds 
the preponderance of the evidence is against the claims for 
service connection for prostate and colon cancer due to 
radiation exposure, and the appeal is denied.


ORDER

Service connection for prostate cancer due to radiation 
exposure is denied.  Service connection for colon cancer due 
to radiation exposure is denied.



	                        
____________________________________________
	THOMAS A. PLUTA
	Acting Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

